Citation Nr: 1112821	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  10-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment in October 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1957 to June 1957.  He died in October 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2010, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The cause of the Veteran's death was not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care nor was the cause of the Veteran's death shown to have been the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment in October 2008 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has attempted to obtain service treatment records and sick/morning reports.  In response to the requests for the Veteran's service records in 2006 and 2007, the National Personnel Records Center (NPRC) indicated that these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  Available original service documents were associated with the record.  

The Board notes that when service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the Veteran's service records are lost or missing, VA has a heightened duty to assist the appellant in the present case.  

The RO has procured available service treatment records, a VA medical opinion, and VA treatment records.  In this regard, the appellant submitted written statements discussing her contentions and VA treatment records from the Veteran's final hospitalization in October 2008.  She has not identified any additional, outstanding records that have not been requested or obtained.  

The appellant was also provided an opportunity to set forth her contentions before the undersigned during the Travel Board hearing in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the November 2010 hearing, the undersigned discussed the appellant's claim for benefits and the need to show evidence of proximate cause between the Veteran's cause of death and his VA treatment in October 2008.  Moreover, neither the appellant nor her representative has either asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  The appellant, through her testimony, also demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.

As noted above, a VA medical opinion with respect to the issue on appeal was obtained in April 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case was more than adequate, as it was predicated on a full reading of the Veteran's claims file, to include VA treatment records, and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

In pertinent part, the current version of 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b) (2010).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability, however, does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2010).

The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability or death, it must be shown that the medical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d) & (d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2010).

In adjudicating a claim for benefits, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant contends that the Veteran's death was as the result of VA treatment in October 2008.  

VA treatment records dated from 2002 to 2007 reflected findings of bronchitis, pneumonia, chronic obstructive pulmonary disease (COPD), cerebrovascular accident, hypertension, hypotension, and gastroesophageal reflux disease (GERD).  It was shown that the Veteran was hospitalized in February 2002 with an exacerbation of COPD and signed out against medical advice.  In 2007, he was treated for pneumonia.

Additional VA treatment records dated in October 2008 indicated that the Veteran arrived at the emergency room with complaints of respiratory distress and shortness of breath with associated confusion, mild fever, coughing, and restlessness.  The treating physician listed an impression of chronic COPD with acute exacerbation and pneumonia.  An October 2008 chest X-ray report listed a clinical history of severe dyspnea and lung crackle, rule out pneumonia, and listed an impression of large left tension pneumothorax with mediastinal shift and considerable subcutaneous emphysema.  The October 2008 VA discharge summary listed the Veteran's cause of death as: 1) Respiratory failure, one day.  2)  Pneumonia, three days.  3)  Advanced COPD, decades.  4)  Other medical conditions:  generalized atherosclerosis, organic brain syndrome, urinary bladder cancer with radiation therapy, pneumothorax, poor compliance with medical treatment, transient ischemic attack, skin cancer, colon diverticulosis, hypertension, and heavy use of tobacco product.

The Veteran's death certificate listed the immediate cause (final disease or condition resulting in death) of his death as respiratory failure due to (as a consequence of) pneumonia due to (or as a consequence of) advanced COPD.  Other significant conditions contributing to death but not resulting in the underlying cause listed above were generalized atherosclerosis; heavy smoker; pneumothorax; urinary bladder cancer; and organic brain syndrome (OBS).

In an April 2009 VA medical opinion, after reviewing the Veteran's claims file, a VA physician noted that the Veteran had longstanding COPD and arrived at the emergency room in acute respiratory failure at 20:00 hours on October 23, 2008, with a three day history of shortness of breath, chills, fever, and productive cough.  He commented that appropriate initial steps were taken, including albuterol updraft, IV with antibiotics, and blood gas measurements.  After blood gas measurements were received at 20:29 hours, it was indicated that the Veteran was transferred to Critical Care at 21:00 hours.  The physician noted that the Veteran suffered some arrhythmia and oxygen saturation of 80% at 21:15 hours and was then intubated.  Respiratory status was noted to decline after intubation with the Veteran developing a cardiac arrest and being pronounced dead at 21:59 hours.  

The VA physician noted that a chest X-ray dated at 21:00 hours on that date showed a large tension pneumothorax, which was undoubtedly a contributing factor to the Veteran's death.  He indicated that it was not clear whether the pneumothorax was present on arrival or whether it occurred during treatment; however, he found that the results of the X-ray would not have been available in time to prevent the arrhythmia and cardiac arrest.  It was also noted that it was unlikely that any more aggressive treatment of the pneumothorax would have affected the outcome in any case.  Finally, he opined that there was no evidence of carelessness, negligence, lack of proper skill, or error in judgment in the care of the Veteran.  It was further noted that the tension pneumothorax was reasonably foreseeable, that it was not an uncommon complication of this type of situation, and that knowledge of its existence was not available in time to affect the outcome of the case.  

During her November 2010 hearing, the appellant discussed the Veteran's final hospitalization in detail.  She reported that the VA physician told her upon her arrival to the hospital that the Veteran was suffering from pneumonia.  She asserted that the Veteran was treated in a negligent matter when VA treatment providers failed to review his X-ray report prior to treating him and wrongly reported that he had a three day history of pneumonia.  She indicated that she had observed the Veteran in the three days before his arrival at the emergency room and did not see any indication that he was suffering from pneumonia (a condition she had observed him suffer from before).  It was indicated that the Veteran's X-rays, reviewed after his death, showed that he had a collapsed lung instead of pneumonia.  The appellant reported that the Veteran had been treated by the same VA physician for pneumonia in August 2008 and for many different conditions on other occasions in the emergency room.    

Analysis

Upon consideration of the totality of the evidence of record, the Board finds that DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's cause of death is not warranted.

As an initial matter, the Board finds that the medical evidence of record demonstrates that Veteran died while receiving VA treatment.  However, the Board finds that the Veteran's death is not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or to be result of an event not reasonably foreseeable.  The Board highlights the VA physician's conclusion in the April 2009 VA medical opinion that there was no evidence of carelessness, negligence, lack of proper skill, or error in judgment in the care of the Veteran.  He further opined that the tension pneumothorax was reasonably foreseeable, that it was not an uncommon complication of this type of situation, and that knowledge of its existence was not available in time to affect the outcome of the case.  

In addition, the VA physician based his opinions on a review of the Veteran's claims file, discussed the medical evidence of record, and provided a detailed rationale for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board considers this medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the appellant nor her representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the VA physician's conclusions.  

The Board notes that the appellant has contended on her own behalf that the Veteran's cause of death was a result of VA negligence.  In this case, however, the appellant is not competent to provide testimony regarding the etiology of the Veteran's cause of death or to identify any negligence on part of VA.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Because pulmonary disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the appellant's unsubstantiated statements regarding the claimed etiology of the Veteran's death or any alleged negligence on part of VA are found to lack competency.

Consequently, the Board finds that the cause of the Veteran's death was not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care nor was the cause of the Veteran's death shown to have been the result of an event not reasonably foreseeable.  

Therefore, the Board must conclude that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment in October 2008 are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.



ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment in October 2008 is denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


